Judgment unanimously affirmed. Memorandum: By pleading guilty to a superior court information charging him with criminal possession of stolen property in the fourth degree and bail jumping in the second degree, defendant waived his contention that the proceeding was untimely commenced in violation of CPL 580.20 (see, People v Gooden, 151 AD2d 773, 774; People v Cusick, 111 AD2d 251; People v Nelson [appeal No. 1], 79 AD2d 1093).
Defendant further contends that he was denied effective assistance of counsel because defense counsel took a position adverse to defendant’s CPL 580.20 motion. We disagree. Defendant had already entered his guilty plea, thereby waiving his contention with respect to CPL 580.20, and defendant does not contend that defense counsel’s subsequent conduct concerning the CPL 580.20 motion infected the plea bargaining process or that he entered his guilty plea because of that conduct (see, People v Wood, 207 AD2d 1001; cf., People v Kellar, 213 AD2d 1063). (Appeal from Judgment of Erie County Court, Rogowski, J.—Criminal Possession Stolen Property, 4th Degree.) Present—Green, J. P., Pine, Wisner, Balio and Fallon, JJ.